*1042OPINION.
Marquette:
The question presented here is whether or not the taxpayer should be permitted to reduce its closing inventory for the year 1919 by the additional amount of $28,572.51, in order correctly to determine its income for the year 1919. The taxpayer contends that the further reduction is necessary to reflect the true value of merchandise on hand at December 31, 1919; that the shrinkage in value had actually occurred, and that, as the Commissioner has heretofore permitted a reduction of $21,549.94, he should now be required to permit the further reduction sought.
Section 203 of the Revenue Act of 1918 provides :
That whenever in the opinion of the Commissioner the use of inventories is necessary in order clearly to determine the income of any taxpayer, inventories shall be taken by such taxpayer upon such basis as the Commissioner, with the approval of the Secretary, may prescribe as conforming as nearly as may be to the best accounting practice in the trade or business and as most clearly reflecting income.
The evidence in this case shows that the taxpayer took its inventory as of December 31, 1919, at cost, or market, whichever was lower, on the basis that all goods were standard and in good condition. It was known to the manager of the corporation, as well as to the employees who assisted in making the inventory, that a large quantity of the goods on hand was damaged or spoiled, and that the inventory as made did not reflect the true value of the articles listed thereon. However, no adjustment was made at that time, because the exact amount of damaged or spoiled goods was not known. Immediately after the inventory of December 31, 1919, had been completed, the manager of the corporation, in accordance with his custom, had all damaged and spoiled goods removed from stock and segregated, and in January, 1920, they were offered for sale to jobbers who had been induced to come to Akron with a view to purchasing. One of the jobbers agreed to purchase a certain lot of the goods so offered at a price then and there determined, but, because he was carrying large stocks at that time, the actual delivery was postponed. The goods were actually delivered at a later date in accordance with the terms agreed upon in January, 1920. The other jobber could not agree with the taxpayer on a price for the goods offered to him, and no sale ivas made at that time, but he subsequently returned, in 1922, and purchased the goods then.
The manager of the corporation, in preparing its income-tax return for 1919, arbitrarily reduced the closing inventory by $20,000, which was his estimate of the amount of shrinkage in value on account of spoiled and damaged goods, they having not been disposed of at that time. The Commissioner properly disallowed that reduction, which was only an estimate and inaccurate.
*1043It is clear from the evidence in this case that the taxpayer’s inventory of December 31,1919, did not accurately reflect the cost or market value of the goods on hand at that time. The Commissioner has heretofore recognized that the inventory values were too high by $21,549.94. We think the evidence further establishes that, on account of the fact that the taxpayer inventoried its goods on the basis of their being in good condition, whereas part of them were, in fact, damaged or spoiled, the closing inventory for 1919 showed a value at least $46,962.72 greater than the cost or true market value at that time. The taxpayer, having ascertained that its stock contained damaged and spoiled goods, immediately took steps to dispose of them and to determine what their market value really was on December 31, 1919, and to correct its inventory accordingly.
The method adopted was, in our opinion, the most feasible under the circumstances and is not, we think, inconsistent with either the law or the regulations promulgated thereunder. The taxpayer should, therefore, be permitted to reduce its inventory of December 31, 1919, by the amount of $25,412.78, in addition to the reduction of $21,549.49 heretofore allowed by the Commissioner. The further reduction of $3,159.73, claimed by the taxpayer, can not properly be allowed, as the goods on which that alleged shrinkage or loss of inventory value occurred were not sold until the year 1922. The sale in that year, for an amount then determined, is not sufficient to warrant us in holding that the sale price was the true market value of the goods on December 31, 1919.
On consideration by the Board, James dissents.